                                                                                 CLERK'
                                                                                      S OFFICE U.S,DISX O UR7
                                                                                        AT m     O% ,VA
                                                                                               FILED
                                                                                        Nûy 2 2g1g
                      IN THE UNITED STATES DISTRICT COURT                           Ju c s
                     FOR TH E W ESTERN DISTRICT OF VIRGINIA                        DK      z
                                ROAN OK E DIVISION                                                  ER=

DA V ID M EY ER S,                                         CivilActionNo.7:18-cv-00472
       Plaintiff,

V.                                                         M EM O M N D U M O PIN IO N

UNITED STATES DISTRICT COURT,BIG
STO N E G A P D IVISIO N ,etaI.,                           By:M ichaelF.U rbanski
      D efendants.                                         ChiefU nited States D istrictJudge

       David M eyers,aVirginiainm ateproceeding proK ,comm enced thiscivilaction asa

Sçpetition forwritofmandnmus.''Plaintiffnamesasdefendantsthree divisionsofthiscourt,the

JudicialCouncilCircuitExecutiveofthe Fourth Circuit,and numerousstate oflkials.Plaintiff

demandsthatagrandjuryinvestigatestateofficials'allegedmisconduct.
       Thepetition isdismissed asfrivolousbecausethecourtcnnnotgrantthem andamusrelief

Plaintiffseeks.See.e.:.,Neitzkev.W illiams,490U.S.319,328(1989).Thecourtlacks
jurisdictiontograntmandnmusreliefagainststateoftkialsorstateagencies.See28U.S.C.
j1361;seeee.g.,Gurleyv.SuperiorCt.ofM eclclenbum Cty.,411F.2d586,587(4thCir.1969).
Thecourtand thefederaldefendantsdo nothavetheauthority to investigate alleged m isconduct

inorderto conveneagrandjury.Seeme.c.,Jettv.Castaneda,578F.2d842,845(9th Cir.1978)
(recognizingtheinvestigationofcrimeisprimarily anexecutivefllnction).
       M oreover,the courtdeclinesto construethepetition asacivilrightsaction tmder42

U.S.C.j1983orBivensv.SixUnknownNnmedAgentsofFed.BureauofNarcotics,403U.S.
388(1971),basedontheliberaluseoflabelsandconclusions,which arenotentitledtoan
assumptionoftrtzth. BellAtl.Corp.v.Twomblv,550U.S.544,555(2007).Totheextentsome
courtcould construe the repetitive labels and conclusions into an actionable com plaint,itw ould,

atbest,besubjecttodismissalwithoutprejudiceasduplicativeoftheclaimsraisedin Meyersv.
U S.PostalService,No.7:18-cv-00929.1 See. e.c.,M cclary v.Searles,&o.3:16-cv-640-FDW ,

2017U.S.Dist.LEXIS 187191,at*3,2017W L 6756642,at*2(W .D.N.C.Nov.13,2017)
(dismissingaction withoutprejudiceforbeingsubstantiallyduplicativeofclaimsin anearlier-
filed j1983casethatwasstillpendinginthatcourt),afpd,717F.App'x 337(4thCir.2018).
           Fortheforegoing reasons,the action isdismissed asâivolousptlrsuanttp 28U .S.C.                              --. - - ..




j 1915A(b)(1).
       '




           ENTER:This          V        dayofNovember,2 18                    .
                                                                                  @l
                                                                                                               .                        .

                                                          .
                                                               #
                                                              ..                            .              *            .           -
                                                                                                                                    i
                                                                                                                                    t
                                                          j
                                                          '
                                                          :L
                                                           .c.
                                                             2$l
                                                                '. .
                                                               '.                          .''   '.   ..           &....: --
                                                                                       @
                                                                       Chie                ed StatesDiskictJudge




           1Thecourtheld ahearing on August16, 2018,concem ing hisoriginalallegation ofimminentdangerin that
case.Themagistratejudgehasrecornmendedthatthecourtallow Plaintifftoproceedwithoutprepayingthefiling
feetmder28U.S.C.j1915(g)basedonallegationsinthatcaseaboutspecifk ROSP staff'sandinmates'conduct
aroundJanuary2018.Meversv.U.S.PostalService,No.7:18-cv-00029(W .D.Va.Oct.9,2018)(Sargent,M .J.).
